Exhibit 10.1
WILSON HOLDINGS, INC.
 
CONSULTING AGREEMENT
 
This Consulting Agreement (“Agreement”) is made and entered into as of the 18th
day of September 2007, by and between Wilson Holdings, Inc., a Nevada
corporation (“Company”), and Arun Khurana (“Consultant”).  
 
R E C I T A L S
 
WHEREAS, the Company, in an effort to reduce expenditures as it commences its
homebuilding operations, as described in detail in its Quarterly Report on Form
10-QSB for the fiscal quarter ended June 30, 2007, and Consultant have agreed
that Consultant will transition from an employee to a consultant to the Company;
and
 
WHEREAS, the Company desires to retain Consultant as an. independent contractor
to perform consulting services for the Company and Consultant is willing to
perform such services, on terms set forth more fully below.
 
A G R E E M E N T
 
NOW, THEREFORE, in consideration of the mutual promises contained herein, the
parties hereby agree as follows:
 
1.           SERVICES
 
A.           Through October 31, 2007 or the date of filing of the Company’s
Form 10-K, whichever is later, Consultant will continue to serve as an employee
and as the Company’s Chief Financial Officer.  Consultant’s obligations,
including those related to certification, are expressly contingent upon the
Company providing Consultant with all information reasonably requested by
Consultant in a timely manner. Company acknowledges and agrees that from the
date of this Agreement until the date Consultant discontinues his service as an
employee, Consultant’s vacation days will not be deducted from his salary.
 
B.           Beginning on the date of filing of the Company’s Form 10-K or
November 1, 2007, whichever is later, through October 31, 2008, Consultant’s
role with Company will be that of a consultant, and will consist solely of (i)
reviewing and providing comments on the Company’s periodic filings with the
Securities and Exchange Commission, (ii) advising the Company on its
Sarbanes-Oxley Act compliance and implementation efforts,  (iii) advising the
Company regarding financing and joint venture matters, and (iv) transitioning of
his responsibilities to the Chief Accounting Officer.
 
C.           Company understands and acknowledges that Consultant has a majority
ownership in Izon Consulting LLC and Khurana LLC, which provide accounting
consulting services to other companies, entities and individuals.  Nothing in
this agreement shall preclude Consultant from managing or providing accounting
consulting services for or through these entities, or from otherwise providing
similar services for other entities.  Consultant may also serve as a director or
trustee of other organizations, or engage in charitable, civic, and/or
governmental activities provided that such service and activities do not prevent
Consultant from performing the duties required of Consultant under this
Agreement.  Consultant may engage in personal activities, including, without
limitation, personal investments, provided that such activities do not interfere
with Consultant’s performance of duties hereunder.
 
2.           COMPENSATION
 
A.           Consultant will receive his current salary and benefits through
October 31, 2007 or the date of Filing of the Company’s Form 10-K, whichever is
later.  Consultant’s consulting fee will be equal to $11,500 per month beginning
November 1, 2007 or the date of Filing of the Company’s Form 10-K whichever is
later, through October 31, 2008.  Consultant will not be eligible to participate
in any of the Company’s benefit plans.


--------------------------------------------------------------------------------


 
B.           Consultant’s unvested stock options grants (i.e. totaling 500,000
shares of common stock) will be amended to accelerate in full on November 1,
2007 (i.e. 375, 000 shares of common stock to have an exercise price of $3.25
per share; 125,000 shares of common stock to have an exercise price of $2.26 per
share).  Consultant will have 90 days following October 31, 2008 to exercise any
vested stock options.
 
3.           MUTUAL RELEASES
 
A.           Except for a claim to enforce the terms of this Agreement, or as
otherwise provided herein, Company, for itself and for each of its directors,
officers, employees, agents, attorneys, heirs, grantees, successors and assigns,
past and present, hereby releases and forever discharges Consultant, in any
capacity, as well as any entity in which he is a partner or owner, including
Khurana LLC and Izon Consulting LLC (the “Consultant Releasees”), from and
against any and all claims, liabilities, demands, obligations, losses, causes of
action and suits of any kind or nature, whether known or unknown, which any of
them has or might have against the Consultant Releasees.
 
B.           Except for a claim to enforce the terms of this Agreement, or as
otherwise provided herein, Khurana, for himself and for any entity in which he
is a partner or owner, including Khurana LLC and Izon Consulting LLC, hereby
releases and forever discharges Company, for itself and for each of its
directors, officers, employees, agents, attorneys, heirs, grantees, successors
and assigns, past and present (the “Company Releasees”), from and against any
and all claims, liabilities, demands, obligations, losses, causes of action and
suits of any kind or nature, whether known or unknown, which any of them has or
might have against the Company Releasees.
 
 
C.           Consultant represents and warrants that Consultant does not
presently have on file, and further represents and warrants to the maximum
extent allowed by law that Consultant will not hereafter file, any lawsuits,
claims, charges, grievances or complaints against the Company and/or the Company
Releasees in or with any administrative, state, federal or governmental entity,
agency, board or court, or before any other tribunal or panel or arbitrators,
public or private, based upon any actions or omissions by the Company and/or the
Company Releasees occurring prior to the date of this Agreement.  To the extent
that Consultant is still entitled to file any administrative charge with any
governmental agency, Consultant hereby releases any personal entitlement to
reinstatement, back pay, or any other types of damages or injunctive relief in
connection with any civil action brought on his behalf after his filing of any
administrative charge.  The foregoing notwithstanding, nothing herein shall be
construed to limit Consultant’s cooperation in any government
investigation.  The Company represents and warrants that it does not presently
have on file, and further represents and warrants to the maximum extent allowed
by law that the Company will not hereafter file, any lawsuits, claims, charges,
grievances or complaints, civil, criminal or otherwise, against Consultant in or
with any administrative, state, federal or governmental entity, agency, board or
court, or before any other tribunal or panel or arbitrators, public or private,
based upon any actions or omissions by Consultant occurring prior to the date of
this Agreement.  The foregoing notwithstanding, nothing herein shall be
construed to limit the Company’s cooperation in any government investigation

2

--------------------------------------------------------------------------------


 
4.           CONFIDENTIALITY
 


A.           Definition.  “Confidential Information” means any Company
proprietary information, technical data, trade secrets or know-how, including,
but not limited to, research, product plans, products, services, customers,
customer lists, markets, software, developments, inventions, processes,
formulas, technology, designs, drawings, engineering, hardware configuration
information, marketing, finances or other business information disclosed by the
Company either directly or indirectly in writing, orally or by drawings or
inspection of parts or equipment.


B.           Non-Use and Non-Disclosure.  Consultant will not, during or
subsequent to the term of this Agreement, use the Company’s Confidential
Information for any purpose whatsoever other than the performance of the
Services on behalf of the Company or disclose the Company’s Confidential
Information to any third party.  It is understood that said Confidential
Information shall remain the sole property of the Company. Consultant further
agrees to take all reasonable precautions to prevent any unauthorized disclosure
of such Confidential Information including, but not limited to, having each
employee of Consultant, if any, with access to any Confidential Information,
execute a nondisclosure agreement containing provisions in the Company’s favor
identical to Sections 2, 3 and 4 of this Agreement. Confidential Information
does not include information which is known to Consultant at the time of
disclosure to Consultant by the Company as evidenced by written records of
Consultant, has become publicly known and made generally available through no
wrongful act of Consultant, or has been rightfully received by Consultant from a
third party who is authorized to make such disclosure.


C.           Former Employer’s Confidential Information.  Consultant agrees that
Consultant will not, during the term of this Agreement, improperly use or
disclose any proprietary information or trade secrets of any former or current
employer or other person or entity with which Consultant has an agreement or
duty to keep in confidence information acquired by Consultant, if any, and that
Consultant will not bring onto the premises of the Company any unpublished
document or proprietary information belonging to such employer, person or entity
unless consented to in writing by such employer, person or entity. Consultant
will indemnify the Company and hold it harmless from and against all claims,
liabilities, damages and expenses, including reasonable attorneys’ fees and
costs of suit, arising out of or in connection with any violation or claimed
violation of a third party’s rights resulting in whole or in part from the
Company’s use of the work product of Consultant under this Agreement.

3

--------------------------------------------------------------------------------


 
D.           Third Party Confidential Information.  Consultant recognizes that
theCompany has received and in the future will receive from third parties,
including without limitation, Company clients and prospective clients, their
confidential or proprietary information subject to a duty on the Company’s part
to maintain the confidentiality of such information and to use it only for
certain limited purposes. Consultant agrees that Consultant owes the Company and
such third parties, during the term of this Agreement and thereafter, a duty to
hold all such confidential or proprietary information in the strictest
confidence and not to disclose it to any person, firm or corporation or to use
it except as necessary in carrying out the Services for the Company.


5.           OWNERSHIP


A.           Assignment.  Consultant agrees that all copyrightable material,
notes, records, drawings, designs, inventions, improvements, developments,
discoveries and trade secrets (collectively, “Inventions”) conceived, written,
made or discovered by Consultant (solely or in collaboration with others) during
the period of this Agreement in performing the Services hereunder, are the sole
property of the Company. Consultant further agrees to assign (or cause to be
assigned) and does hereby assign fully to the Company all Inventions and any
copyrights, patents, mask work rights or other intellectual property rights
relating thereto.  Consultant further acknowledges that all Inventions which
constitute original works of authorship (solely or jointly with others) within
the scope of and during the term hereof which qualify for protection by
copyright are “works made for hire” as that term is defined in the United States
Copyright Act.


B.           Further Assurances.  Consultant agrees to assist Company, or its
designee, at the Company’s expense, in every proper way to secure the Company’s
rights in the Inventions and any copyrights, patents, mask work rights or other
intellectual property rights relating thereto in any and all countries,
including the disclosure to the Company of all pertinent information and data
with respect thereto, the execution of all applications, specifications, oaths,
assignments and all other instruments which the Company shall deem necessary in
order to apply for and obtain such rights and in order to assign and convey to
the Company, its successors, assigns and nominees the sole and exclusive right,
title and interest in and to such Inventions, and any copyrights, patents, mask
work rights or other intellectual property rights relating thereto. Consultant
further agrees that Consultant’s obligation to execute or cause to be executed,
when it is in Consultant’s power to do so, any such instrument or papers shall
continue after the termination of this Agreement.


C.           Pre-Existing Materials.  Consultant agrees that if in the course of
performing the Services, Consultant incorporates into any Invention developed
hereunder any invention, improvement, development, concept, discovery or other
proprietary information owned by Consultant or in which Consultant has an
interest, (i) Consultant shall inform Company, in writing before incorporating
such invention, improvement, development, concept, discovery or other
proprietary information into any Invention; and (ii) the Company is hereby
granted and shall have a nonexclusive, royalty-free, perpetual, irrevocable,
worldwide license to make, have made, modify, use and sell such item as part of
or in connection with such Invention. Consultant shall not incorporate any
invention, improvement, development, concept, discovery or other proprietary
information owned by any third party into any Invention without Company’s prior
written permission.

4

--------------------------------------------------------------------------------




6.           ASSIGNMENT


The parties acknowledge and agree that neither this Agreement nor any right
hereunder nor interest herein may be assigned or transferred by either party
without the express written consent of the non-assigning party.
 
7.           INDEPENDENT CONTRACTOR


It is the express intention of the parties that Consultant is an independent
contractor. Nothing in this Agreement shall in any way be construed to
constitute Consultant as an agent, employee or representative of the Company,
but Consultant shall perform the Services hereunder as an independent
contractor. Consultant further agrees to indemnify and hold harmless the Company
and its directors, officers, and employees from and against all taxes, losses,
damages, liabilities, costs and expenses, including attorneys’ fees and other
legal expenses, arising directly or indirectly from (i) any negligent, reckless
or intentionally wrongful act of Consultant or Consultant’s assistants,
employees or agents, (ii) a determination by a court or agency that the
Consultant is not an independent contractor, or (iii) any breach by the
Consultant or Consultant’s assistants, employees or agents of any of the
covenants contained in this Agreement.
 
8.           NON-DISPARAGEMENT
 
The parties acknowledge and agree that they will not make or cause to be made
any statement, observation or opinion, or communicate any information (whether
oral or written) that in any way disparages or is likely in any way to harm the
reputation of the other party.  However, nothing herein shall preclude either
party from providing truthful testimony in any legal proceeding pursuant to
subpoena or other legal means of compelling testimony, and the providing of such
truthful testimony shall not constitute a breach of this provision in any
respect.
 
9.           REPRESENTATIONS
 
Based upon information and advice from the Company’s auditors and counsel,
Consultant represents that all statements and actions he has taken as the
Company’s Chief Financial Officer have been accurate, to the best of his
knowledge.  Consultant also represents that, to the best of his knowledge, all
filings required to have been made by him pursuant to Section 16 of the
Securities Exchange Act of 1934 relating to his ownership of the Company’s
securities have been filed, and that no additional filings pursuant to Section
16 of the Securities Exchange Act of 1934 were required relating to the purchase
of the Company’s securities.
 
Based upon information and advice from the Company’s auditors and counsel,
Company represents that all statements and actions taken by the Company’s Chief
Executive Officer have been accurate, to the best of his knowledge.
 
Based upon information and advice from the Company’s auditors and counsel, both
the Company and Consultant represents that, to the best of their knowledge, all
Current Reports on Form 8-K that were required to have been filed by the Company
have been filed.

5

--------------------------------------------------------------------------------


 
10.           PAYMENT UPON DEFAULT
 
In the event the Company (i) fails to pay Consultant his consultant payments or
(ii) violates the non-disparagement provision of the Agreement (¶ 8) prior to
October 31, 2008, the Company will pay Consultant an amount equal to
$275,000.  In the event Consultant violates the non-disparagement provision of
the Agreement (¶ 8) prior to October 31, 2008, Consultant will pay the Company
$275,000.  In the event either party pays this default payment, the Agreement
will automatically terminate with no further obligations owed to or by either
party.
 
11.           INDEMNIFICATION
 
Consultant agrees to indemnify and hold harmless the Company, in an amount not
to exceed $30,000, for any judgment against the Company based upon an action by
Donald Turner for severance alleged to be owed by the Company.
 
12.           PRIOR AGREEMENTS
 
This Agreement supersedes all prior discussions and agreements among the parties
with respect to the subject matter hereof (specifically including the Employment
Agreement made and entered into by and between the Company and the Consultant on
or about February 14, 2007) and contains the sole and entire agreement between
the parties hereto with respect thereto.
 
13.           FEES AND EXPENSES
 
A.           Each party will bear their own costs and expenses in connection
with the negotiation of the Agreement.
 
B.           In the event of any litigation to enforce rights and obligations
under this Agreement, the prevailing party in such litigation proceedings shall
be entitled to recover, from the non-prevailing party, the prevailing party’s
reasonable costs and attorney’s fees, in addition to all other legal or
equitable remedies to which it may otherwise be entitled.
 
14.           GOVERNING LAW
 
This Agreement shall be governed by and construed in accordance with the laws of
the State of Texas applicable to contracts executed and performed in such state
without giving effect to conflicts of law principles.
 
15.           JURISDICTION
 
With respect to any suit, action, or other proceeding arising from (or relating
to) this Agreement, the Company and Consultant hereby irrevocably agree to the
exclusive personal jurisdiction and venue of the United States District Court
for the Western District of Texas (and any Texas State Court within Travis
County, Texas).

6

--------------------------------------------------------------------------------



16.           COUNTERPARTS
 
This Agreement may be executed in any number of counterparts, each of which will
be deemed an original, but all of which together will constitute one and the
same instrument.
 
[Signature Page Follows]
 


 

7

--------------------------------------------------------------------------------





 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 

  Wilson Holdings, Inc.     Arun Khurana                             By:   /s/
Clark Wilson     /s/ Arun Khurana                   Print Name:   Clark Wilson  
  Address:         Title: President and CEO                            
  Address:                                                         

 
 







--------------------------------------------------------------------------------